Citation Nr: 0636719	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-17 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a cervical strain with atypical myofascial pain syndrome.

2.  Entitlement to an initial rating higher than10 percent 
for residuals of a rotator cuff tear of the right (major) 
shoulder with adhesive capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. T. Snyder, Counsel




INTRODUCTION

The veteran had active service from March 1992 to March 2000.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), for further development 
and consideration.  The Board also granted a claim for 
service connection for rosacea, but denied a claim for 
headaches and dizziness.  So those claims are no longer at 
issue.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  As a residual of tearing his right rotator cuff, the 
veteran has complaints of pain, moderate tenderness in the 
acromioclavicular joint, and limitation of motion 
(LOM) - but not constrained to his shoulder level.  There is 
no other pathology.

3.  For the period prior to November 26, 2002, the veteran's 
cervical strain manifested with subjective complaints of 
pain, moderate diffuse tenderness, and slight LOM.  There was 
no neurological symptomatology.

4.  For the period beginning on November 26, 2002 and ending 
on January 12, 2005, the veteran's cervical strain manifested 
with subjective complaints of pain, moderate diffuse 
tenderness, and moderate LOM.  No spasm, abnormal posture or 
contour, or neurological symptomatology was manifested.

5.  Since January 13, 2005, the veteran's cervical strain has 
been manifested by subjective complaints of pain, moderate 
diffuse tenderness, and slight LOM.  There have been no 
objective clinical indications of spasm, abnormal posture or 
contour, or neurological symptomatology.


CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 10 percent for residuals of a rotator cuff tear of the 
right (major) shoulder with adhesive capsulitis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 
(2006).

2.  The requirements are not met for an initial rating higher 
than 10 percent for the cervical strain, for the period prior 
to November 26, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59 
(2006), § 4.71a, Diagnostic Code 5010-5290 (2002).

3.  With resolution of reasonable doubt in the veteran's 
favor, however, the requirements are met for a higher 20 
percent rating, but no greater, for the cervical strain from 
November 26, 2002 to January 12, 2005.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006), § 
4.71a, Diagnostic Codes 5010-5290 (2002).

4.  The requirements are not met for a rating higher than 10 
percent for the cervical strain from January 13, 2005, 
onward.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2006), § 4.71a, Diagnostic Codes 5010-
5290 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent possible, 
the notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not provide the veteran the requisite statutory 
notice prior to the initial adjudication of his claims, but 
also keep in mind that initial adjudication in December 2001 
was favorable (as opposed to unfavorable) since the RO 
granted service connection - which, at that particular time, 
was the determinative issue for both claims.  It was not 
until after that decision granting service connection when 
the veteran timely appealed for higher initial ratings of the 
just service-connected disabilities.  These are downstream 
issues arising out of his original claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).



As set forth in Dingess, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated - it has 
been proven."  The Court further held in Dingess that when a 
claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Consequently, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and effective date, because the claim 
already has been proven (at least insofar as establishing 
entitlement to service connection) and the purpose of section 
5103(a) satisfied, the error is nonprejudicial.

In any event, in an August 2004 letter pursuant to the 
Board's remand, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his downstream claims for higher initial 
disability ratings, as well as what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to his 
claims.  The letter did not address effective dates, but 
this, too, is not prejudicial since the Board is granting a 
portion of one of the veteran's claims (concerning his 
cervical strain), so the RO, in turn, can address the 
effective date element when it implements the Board's grant.  
And although the Board is denying the remaining portion of 
this claim, as well as the claim concerning the rotator cuff 
tear, this in turn renders the effective date element moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  


There is no indication there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to him.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that each and every piece of evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, as already alluded to, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's right shoulder 
and cervical spine disorders.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson, 12 Vet. App. at 125-26.

Right Shoulder

The veteran asserts that his limitation of motion and pain 
are sufficiently severe to merit a higher 20 percent 
evaluation.  Unfortunately, though, the objective clinical 
findings suggest otherwise, so his claim must be denied.  
38 C.F.R. §§ 4.3, 4.7.

Historically, the veteran was a trumpet player while in the 
military, where he started to manifest neck and shoulder 
pain.  A Medical Evaluation Board Report prepared at Walter 
Reed Army Medical Center reflects that a 1998 MRI examination 
of his right shoulder showed a partial supraspinatous tear.  
Military doctors diagnosed a rotator cuff tear.  He was 
eventually discharged in March 2000 as medically unfit, and 
he immediately applied for VA benefits that same month.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In this particular case at hand, the 
veteran's service medical records and the April 2000 VA 
examination report reflect that he is right handed, which 
means that his right shoulder is the dominant shoulder.  His 
right shoulder is currently rated under Diagnostic Code 5201-
5021 for myositis, which is rated on the basis of limitation 
of motion of the affected part as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation.  See 38 C.F.R. § 4.27.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (which here, again, is DC 5201).  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated. 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
Where compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  A 20 percent evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to the shoulder level.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation.  A 40 percent evaluation for limitation of motion 
of the major arm requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is forward 
elevation (flexion) of 0 to 180 degrees; abduction of 0 to 
180 degrees, external rotation of 0 to 90 degrees and 
internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  

Other diagnostic codes provide for higher evaluations on the 
basis of ankylosis, impairment of the head of the humerus 
with loss of the head (flail shoulder); nonunion (false flail 
joint), fibrous union, recurrent dislocation, malunion with 
deformity; and impairment of the clavicle or scapula with 
dislocation or nonunion with loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202 and 5203 (2006).

The examination reports of both examinations of the veteran 
conducted during the appeal period reflect that his primary 
symptoms are subjective complaints of pain, stiffness and 
limitation of motion, with his symptoms having been most 
severe at the 2000 examination.  That factor notwithstanding, 
however, the right shoulder still did not approximate a 20 
percent or higher rating.  He related that pulling and 
lifting aggravated his symptoms, and he took Motrin for 
relief of his symptoms.

In April 2000, the right shoulder manifested range of motion 
on forward flexion of 0 to 160 degrees, abduction of 0 to 120 
degrees, external rotation of 0 to 45 degrees, and internal 
rotation of 0 to 90 degrees.  The examiner noted moderate 
tenderness of the acromioclavicular joint, but it appeared 
intact.  There was no swelling, fluid, heat, erythema, or 
crepitus.  X-rays were normal.  The examiner diagnosed 
post-partial tear, right rotator cuff muscle.

The range of motion findings reflect that elevation or 
forward flexion was 20 degrees less than normal, abduction 60 
degrees less than normal, external rotation 45 degrees less 
than normal, and internal rotation normal.  Regardless of 
whether the rating criteria for shoulder limitation of motion 
apply to flexion only, abduction only, or all movements, see 
Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003), the 
veteran's range of motion exceeds those warranting a rating 
higher than 10 percent.  That is to say, flexion to 160 
degrees, abduction to 120 degrees, and external rotation to 
45 degrees show he has range of motion significantly better 
than 25 degrees from his side, or to midway between his side 
and shoulder level, or even to his shoulder level.  See 38 
C.F.R.. § 4.71a, Plate I and Diagnostic Code 5201.

The objective clinical findings from the more recent 2005 
examination do not suggest an increase in the severity of his 
disability - in fact, his range of motion was normal in all 
spheres.  So it apparently has improved, not degraded.

The examination reports of the shoulder and neurological 
examinations, and an examination for fibromyalgia, indicate 
no neurological pathology was found.  The orthopedic 
examination reports also indicate there was no evidence of 
DeLuca-type symptoms such as weakened movement, 
premature/excess fatigability or incoordination, or pain on 
repetitive activity.  Hence, although the veteran alleged in 
a September 2004 statement in support of claim, VA Form 21-
4138, that he cannot raise his right arm above his shoulder 
level because of a constant, stabbing pain (and indeed has 
not been able to do this since 1998), and experiences 
numbness in his right hand, the objective clinical findings 
from his various VA medical evaluations do not substantiate 
this assertion.



Further, these evaluations have not revealed any objective 
clinical indications of instability in the right shoulder or 
history of dislocation.  Just the same, the reports do not 
contain any notations or findings of impairment of the head 
of the humerus with loss of the head (flail shoulder); 
nonunion (false flail joint), fibrous union, recurrent 
dislocation, malunion with deformity; and impairment of the 
clavicle or scapula with dislocation or nonunion with loose 
movement.

Thus, the Board finds that a rating higher than 10 percent is 
not warranted by the evidence of record.  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5201-5021.  The Board 
further finds that the veteran's right shoulder disability 
has approximated no more than a 10 percent rating throughout 
the entire appeal period, so his rating cannot be "staged" 
under Fenderson.

The 10 percent rating already in effect takes into account 
the extent of the veteran's pain, especially since he does 
not have sufficient limitation of motion - even considering 
his pain, to support a higher rating by showing he has 
additional functional impairment in this extremity above and 
beyond that objectively demonstrated.

Cervical Spine

When the regulations concerning purported entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to him.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); VA O.G.C. 
Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000).



The spine rating criteria were changed twice after the 
veteran's claim was received by the RO.  The first change was 
effective September 23, 2002, and only affected the criteria 
for rating intervertebral disc syndrome (IVDS) under DC 5293.  
One of the bases of the August 2004 Board remand was to 
inform the veteran of the revised spine rating criteria.  

The prior rating criteria did not have a specific diagnostic 
code for cervical spine strain.  See 38 C.F.R. § 4.71a 
(2002).  Other than fracture or ankylosis, the only pathology 
rated was limitation of motion.  Under those criteria, a 10 
percent rating is assigned for slight limitation of motion, a 
20 percent rating is assigned if there is moderate limitation 
of motion, and a 30 percent rating is assigned if there is 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).

For the following reasons and bases, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating higher than 10 percent for the outset period prior to 
November 26, 2002; but that the evidence supports granting a 
higher 20 percent rating for the intervening period beginning 
on November 26, 2002 and ending on January 12, 2005; whereas 
the preponderance of the evidence is again against granting a 
rating higher than 10 percent for the most recent period from 
January 13, 2005 to the present.  38 C.F.R. §§ 4.3, 4.7.

The April 2000 examination report reflects that the veteran 
related that he had approximately a three-year history of 
intermittent but diffuse cervical spine pain, especially on 
lifting and pushing.  Rest and Motrin eased his symptoms, and 
he said that he had to avoid most strenuous activities.  The 
examiner observed the veteran to rise and stand normally, and 
his gait was normal.

Objective physical examination revealed moderate diffuse 
tenderness but no crepitus or paraspinal spasm.  Range of 
motion on forward flexion was from 0 to 30 degrees, backward 
extension of 0 to 30 degrees, lateral flexion of 
0 to 40 degrees bilaterally, and lateral rotation of 0 to 50 
degrees bilaterally.  The examiner noted no objective 
evidence of pain on motion, and X-rays of the cervical spine 
showed no evidence of fracture or degenerative changes.  
The diagnosis was chronic strain of the cervical spine.

The findings of limitation of motion reflected above provided 
clinical evidence of the veteran's subjective complaints of 
pain.  Thus, in the absence of any X-ray proof of 
degenerative disease, there was at most slight limitation of 
motion in his cervical spine.  Diagnostic Code 5290.  The 
Board finds that a higher evaluation is not warranted, as the 
examiner did not indicate any additional pathology, and the 
veteran's primary functional loss is due to pain.  38 C.F.R. 
§ 4.7.

At the November 2002 examination, the veteran related that he 
took Flexeril and Relafen for his symptoms.  He rose and 
stood normally, and his gait was normal.  Objective physical 
examination revealed his range of motion on forward flexion 
was 0 to 25 degrees, backward extension 0 to 25 degrees, 
lateral flexion 0 to 40 degrees bilaterally, and lateral 
rotation 0 to 50 degrees bilaterally.  There was no objective 
evidence of pain on motion or evidence of crepitus or 
paraspinal spasm.

In light of the fact that the objective findings at the 
November 2002 examination show the veteran's range of motion 
on forward flexion and backward extension to have increased 
in severity by approximately 50 percent, and affording him 
the benefit of the doubt, the Board finds that his cervical 
spine disorder more nearly approximated moderate limitation 
of motion and, therefore, a 20 percent rating as of the date 
of that examination.  38 C.F.R. § 4.3, 4.7, 4.40, 4.71a, DC 
5290.

But the Board finds that an even higher rating is not 
warranted by the evidence, as the veteran's range of motion 
on lateral flexion and rotation remained essentially 
unchanged, and the examiner indicated there was no evidence 
of the DeLuca-type symptoms of weakened movement, 
premature/excess fatigability or incoordination.  These 
additional symptoms, incidentally, are aside from the 
veteran's pain.  Further, the neurological examination 
resulted in normal findings - so no objective clinical 
indications of cervical radiculopathy, etc.



The current rating criteria for spine pathology took effect 
on September 26, 2003.  In addition to the changes in the way 
spine pathology is rated, the current criteria provide 
specific standards for spine range of motion, see 38 C.F.R. § 
4.71a, Plate V (2006), and change the Diagnostic Codes 
designation as well.  See Diagnostic Codes 5235-5243 (2006).  

The criteria for rating intervertebral disc disease were not 
changed, but were moved to Diagnostic Code 5243.  A General 
Formula for Rating Diseases and Injuries of the Spine 
(General Formula) was adopted for rating all back 
disabilities other than intervertebral disc disease.  

Under the General Formula, a 10 percent rating is warranted 
when the combined range of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees or 
where there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or there is a vertebral body fracture with loss of 
50 percent or more of height.  38 C.F.R. § 4.71a (2006).

The General Formula provides a 20 percent evaluation when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or muscle spasm severe enough to result in 
altered gait, or abnormal spinal contour.  Id.

A 30 percent rating under the General Formula requires 
limitation of forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  Id.

The General Formula also provides for rating the orthopedic 
and neurologic manifestations of any disability separately.  
Normal forward flexion, extension and lateral bending of the 
cervical spine are each defined as being from 0 to 45 
degrees.  Normal rotation is defined as being from 0 to 80 
degrees.  38 C.F.R. § 4.71a, General Formula, Notes 1, 2 
(2006).



After reviewing the evidence in this case, as it relates to 
the applicable standards, the prior spine rating criteria are 
more favorable to the veteran.  The January 2005 examination 
report reflects that physical examination revealed range of 
motion of 0 to 45 degrees for forward flexion and backward 
extension, 0 to 45 degrees for lateral flexion to each side 
(i.e., bilaterally), and 0 to 80 degrees for lateral rotation 
bilaterally.  This is normal range of motion in all these 
directions, so his disorder would be noncompensable (meaning 
merely 0-percent disabling) if rated only on the basis of his 
range of motion.  See 38 C.F.R. § 4.71a, Plate V.

There is no evidence of spasm, guarding, abnormal gait or 
abnormal spinal contour such as scoliosis, reverse lordosis 
or abnormal kyphosis.  Indeed, the VA examiner specifically 
pointed out the absence of any of those symptoms.  And the 
results of the neurological evaluation were also were 
unremarkable - so again no objective clinical confirmation 
of cervical radiculopathy, etc.

The veteran fares no better under the prior spine rating 
criteria.  While the Board may not use 38 C.F.R. § 3.71a, 
Plate V, for assessing the severity of any limitation of 
motion under the prior criteria, the findings at the 2005 
examination essentially mirror those of the April 2000 
examination, which were commensurate with a 10 percent 
evaluation (as opposed to 20 percent or higher).  Thus, the 
Board finds that, under the prior criteria as well, the 
veteran's cervical spine disorder more nearly approximates a 
10 percent evaluation for the current portion of the appeal 
period, meaning since January 13, 2005.  38 C.F.R. § 4.3, 
4.7.

None of the veteran's VA examinations have shown evidence of 
degenerative joint disease (DJD, i.e., arthritis) in the 
cervical segment of his spine.  Obviously then, this has not 
been diagnosed at the conclusion of any of those medical 
evaluations.  Further, the examination reports do not reflect 
any comment or notation by the examiners in response to a 
possible suggestion of this after an MRI was taken while the 
veteran was still in the military.  In any event, this does 
not factor into his appeal since arthritis - even if 
present, is evaluated on the basis of any resulting 
limitation of motion, and he has received the same minimum 
evaluation as that warranted for arthritis with 
noncompensable limitation of motion.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's cervical spine disorder was more 
commensurate with a 10 percent rating before November 26, 
2002 and since January 13, 2005.  But during the intervening 
period - from November 26, 2002 to January 12, 2005, he is 
entitled to a higher 20 percent rating to compensate him for 
the functional loss due to his pain and resulting additional 
LOM (moderate as opposed to only mild).  38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, DC 5237 (2006), § 4.71a, DC 5290-5010 
(2002).

In temporarily increasing the rating for the intervening time 
period indicated, this is "staging" the rating to 
compensate the veteran for the additional disability he had.  
See Fenderson, 12 Vet. App. at 125-26.

The circumstances of this case are not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  There is no indication the 
veteran's cervical spine and right shoulder disorders have 
caused marked interference with his employment - meaning 
above and beyond the level of impairment contemplated by his 
existing schedular ratings.  38 C.F.R. § 4.1.  He also has 
not been frequently hospitalized for treatment of these 
conditions.  Instead, he has received the overwhelming 
majority of his evaluation and treatment on an outpatient (as 
opposed to inpatient) basis.  Therefore, in the absence of 
these special factors and considerations, the Board does not 
have to refer this case to the Director of VA's Compensation 
and Pension Service to determine whether the veteran should 
receive an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The claim for an initial rating higher than 10 percent for 
residuals of a rotator cuff tear of the right (major) 
shoulder, with adhesive capsulitis, is denied.

The claim for an initial rating higher than 10 percent for 
cervical strain with atypical myofascial pain syndrome, for 
the period prior to November 26, 2002, is denied.

But a higher 20 percent rating (though no greater) is granted 
for the cervical strain with atypical myofascial pain 
syndrome for the period beginning on November 26, 2002 and 
ending on January 12, 2005, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for a rating higher than 10 percent for the 
cervical strain with atypical myofascial pain syndrome from 
January 13, 2005, onward, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


